IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 771 Disciplinary Docket No. 2
                                           :
BRUCE R. AKINS, SR.                        :   No. 58 DB 1989
                                           :
                                           :   Attorney Registration No. 29536
PETITION FR REINSTATEMENT                  :
                                           :   (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 12th day of May, 2017, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).